DETAILED ACTION
In response to the Amendments filed on May 11, 2021, claims 1, 3, 6, 11, and 18 are amended; and claims 2, 8, 9, and 14-16 are cancelled. Currently, 1, 4-7, 10-13 and 17-18 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 11, 2021.  These drawings are accepted.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “side-embossed”, wherein the best support is illustrated in instant Fig. 10, see response to arguments below for interpretation details.

Claim Objections
Claims 1, 3-7, 10, 11-13, 17, and 18 are objected to because of the following informalities:  
Claim 1: the recitation of “an inflatable balloon catheter which is formed to surround the end surface of the optical fiber and expands constricted tissue” on lines 11-12 is suggested to be recited as --an inflatable balloon catheter which is formed to surround the end surface of the optical fiber and is configured to expand constricted tissue-- so as to avoid any issue of whether the constricted tissue is being positively required by the amended claim.  
Claim 18: the recitation of “the inflatable balloon catheter comes into contact with the constricted tissue” on line 2 is suggested to be recited as --the inflatable balloon catheter is configured to come into contact with the constricted tissue-- so as to avoid any issue of whether the constricted tissue is being positively required by the amended claim.
Claims 3-7, 10, 11-13, 17, and 18 are objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light coupling unit coupling the multiple laser light sources” of line 4 and “a fused optical fiber connecting unit integrating outputs of the light coupling unit into an optical fiber” of lines 5-6 in claim 1. It is noted that the recitation of “unit” is a generic placeholder not modified by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a light coupling unit coupling the multiple laser light sources” of line 4 being a beam splitter or optical lens 270, see instant pg. 13, lines 13-16. However, it is unclear what structure is required by “a fused optical fiber connecting unit integrating outputs of the light coupling unit into an optical fiber” of lines 5-6, see rejection under 35 U.S.C. 112(b) below for additional interpretation details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 10, 11-13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the light” on lines 8-9 lack antecedent basis since this is the first recitation of a light being emitted from the fused optical fiber connecting unit. It is noted that lines 5-6 only requires that the fused optical fiber connecting unit integrating outputs of the light coupling unit into an optical fiber. However, as best understood from the instant disclosure (instant pg. 10, lines 1-6), the recitation of “the light” on lines 8-9 is interpreted as being a light resulting from integrating the light from each of the multiple laser light sources that the light coupling unit is coupling to. Therefore, it is suggested that the claim be amended to clarify the lack of antecedent basis such as by amending lines 5-6 to recite --a fused optical fiber connecting unit integrating outputs from each of the multiple laser light sources that the light coupling unit is coupled to as a light to be emitted through an optical fiber--.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 6, the requirement of the end surface being entirely embossed appears to contradict the requirement of lines 22-24 of claim 1. It is unclear how optical fiber can have the entire end surface being embossed so that the light is emitted through the entirely embossed end surface while also having a portion of the end surface being only side-embossed. However, as best understood, this limitation is interpreted as requiring an alternative to the requirement of lines 22-24 where the light is emitted partially at the predetermined angle in the axial direction. Appropriate clarification is required. 
claim 7, the recitation in this claim is confusing since the newly added limitation of claim 1 on lines 22-24 already requires that a portion of the end surface of the optical fiber is side-embossed at predetermined intervals so that the light is emitted partially. Therefore, it is unclear whether the required “end surface” of claim 7 is referring to the same portion of lines 22-24 of claim 1 or further requiring another portion of the end surface of the optical fiber. As best understood, claim 7 is interpreted as referring to the same end surface as required by lines 22-24 of claim 1 and thus, since lines 22-24 requires the feature of claim 7 in greater detail, if the limitation of claim 1 is met then the limitation of claim 7 is also met, (see rejection under 35 U.S.C. 112(d) below for additional details). If applicant intends to require a different portion of the end surface being side-embossed for claim 7, applicant is requested to provide citation of support for such feature so as to avoid any issue of new matter. Appropriate clarification is required.
Claims 3-7, 10, 11-13, 17, and 18 are rejected to for incorporating the above confusion through their respective claim dependencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to further limit the subject matter of claim 1 upon which it depends from since lines 22-24 requires the feature of claim 7 in greater detail (e.g. at predetermined angles).  Thus, if the limitation of claim 1 is met then the limitation of claim 7 is also met. If applicant intends to require a different portion of the end surface being side-embossed without being the portion corresponding to a predetermined angle for claim 7, appropriate clarification is required and applicant is requested to provide citation of support for such feature so as to avoid any issue of new matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 10, 11, 13, 17, and 18, as best understood (see above for claim interpretation details), are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. No. 2017/0050043 A1) in view of Hattler (US Pat. No. 4,406,656), Bays (US Pub. No. 2005/0165462 A1), and Freiberg (US Pat. No. 5,139,494).
Claim 1. Kang discloses an optical irradiation apparatus comprising: 
a light source unit (245) which simultaneously or selectively outputs multiple laser light sources (; i.e., light sources for the near infrared ray in wavelength of 800 to 1500 nm and the laser with a predetermined wavelength output for optical fiber 230); 

the optical fiber (230) emitting the light from the fused optical fiber connecting unit through an end surface (see annotated Examiner’s Fig. 1) that is side embossed ([0151], as further explained below, see also Examiner’s Fig. 2); 

    PNG
    media_image1.png
    184
    488
    media_image1.png
    Greyscale

Examiner’s Fig. 1
Adapted from Fig. 16 of Kang
an inflatable balloon catheter which is formed to surround the end surface of the optical fiber and configured to expand constricted tissue ([0151]; i.e., fiber being inserted into a balloon-shaped catheter and the balloon-shaped catheter is arranged expandably, such as in the illustrated embodiment of Figs. 14(a) and (b) how a balloon-type catheter is disposed over optically diffusing fiber, see below for additional explanation)
wherein a portion of the end surface of the optical fiber, which corresponds to a predetermined angle, is side-embossed at predetermined intervals in an axial direction 

    PNG
    media_image2.png
    294
    681
    media_image2.png
    Greyscale

Examiner’s Fig. 2
Adapted from Fig. 2 of Kang
It is noted that the recitation of “wherein the optical irradiation apparatus is for treating a tubular tissue of a human body’s digestive system” is a recitation of intended use. It is noted 
While Kang further discloses that the balloon-shaped catheter of Figs. 14a, 14b comprising a tube (225) having a first channel for receiving the optical fiber (i.e., channel throughwhich fiber 2221 passes through in Figs. 14(a) and (b)), and a second channel (2251 or 2251’) for allowing a substance (i.e., such as saline solution) for expanding the inflatable balloon catheter to come into and out of the second channel ([0166]-[0167]), wherein the expandable tubes 2251, 2251’ are positioned at the periphery of the center (Fig. 14b), Kang does not explicitly disclose that the embodiment of Fig. 16 with optic fiber 223 being inserted in the balloon-shaped catheter 225. However, Kang further discloses that embodiments of the present invention is explained in greater detail with reference to Figs. 9-18 where specific details a skilled person in the art can easily may be briefly described or omitted ([0156]). Therefore, since Figs. 14(a)-(b) are the only illustrations of the balloon-shaped catheter, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the embodiment disclosed in [0151] with the inflatable balloon catheter which is formed to surround the embossed end surface of the optical fiber comprising a transmission tube having a first channel for receiving the optical fiber, and a second channel for allowing a substance for expanding the inflatable balloon catheter to come into and out of the 
While the first channel appears to be circular in Fig. 14a, 14b, Kang does not explicitly disclose that the first channel is circular, and the second channel is semicircular. However, it is noted that Hattler discloses a catheter comprising collapsible multi-lumens Figs. 6-7 (col. 6, lines 3-22) comprising a central lumen 600 having a circular cross-section while the collapsible lumens 620 disposed around the  periphery of the center is semi-circular (see Figs. 6, 7). One of ordinary skill in the art would have recognized that central lumen 600 with collapsible lumens 620 of Figs. 6, 7 of Hattler being similar to central lumen of catheter 225 with expansion tubes 2251, 2251’ of Fig. 14 of Kang. Moreover, the instant disclosure also does not explicitly disclose criticality for the claimed shapes being circular and semicircular, respectively. Therefore, since both Kang and Hattler are drawn to medical catheter apparatuses, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kang with the shapes of the central lumen of catheter 225 to being circular and expansion tubes 2251, 2251’ to being semi-circular such as the shapes of the central lumen and collapsible lumens disclosed by Hattler since such lumen shape is known in the art to being suitable for catheters and since such modification would be consider a simple substitution of one known element (i.e., shapes illustrated in Fig. 14b for lumen of 225 and 2251, 2251’ of Kang) for another (i.e., shapes of lumens 610, 620 of Hattler) to obtain predictable results (allowing circular passageway with expandable/collapsible peripheral lumen).

Moreover, Kang also does not disclose the specifics of a light coupling unit coupling the multiple laser light sources. However, it is noted that Frieberg discloses an optical irradiation apparatus in the form of a medical laser system comprising a catheter (12) for delivering light to a tissue site (col. 3, lines 48-50); a light source unit which is simultaneously or selectively outputs multiple laser light (Fig. 1; Therapeutic Laser #1 and #2); a light coupling unit (Fig. 1; Beam Combining Optical Module and Optical Focusing System) coupling the multiple laser light sources and wherein the optical focusing system may comprise convex or spherical lens (col. 2, lines 62-63) or divergence of radiant energy by means of a window (col. 3, lines 16-21). These are interpreted as interpreted as the claimed light coupling unit since the instant disclosure discloses that the corresponding structure includes beam diffuser and optical lens 270 (see 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention as explained above that Kang in view of Hattler, Bays, and Frieberg discloses the claimed optical irradiation apparatus.
Claim 3. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 1, but does not explicitly disclose that the multiple laser light sources include a low-output light source created with an output of 10 mW to 5 W and a high-output light source created with an output of 1 W to 60 W. However, Kang further discloses that the power outputted depends on the specific requirement of a treatment, location of the catheter during the treatment, the length of time the power is applied ([0270]) and that high laser power (120-W) can lead to undesirable fiber failure ([0289]). Similarly, Frieberg also discloses that lasers 
Claim 4. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 3 but does not explicitly disclose that the low-output light source is a light source used to recuperate tissue or inhibit a relapse of injury.  However, the limitation of “a light source used to recuperate tissue or inhibit a relapse of injury” is considered to be a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, since one of ordinary skill recognizes that Kang can be modified to output at the claimed range, it follows that modified Kang in view of Hattler, Bays, and Frieberg would also be capable of being used to recuperate tissue or inhibit a relapse of injury as required by the claim.
Claim 5. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 3, but does not explicitly disclose that the high-output light source is a light source used for removal of tissue or coagulative necrosis. However, the limitation of “a light source used for removal of tissue or coagulative necrosis” is considered to be a recitation of the 
Claim 6. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 1, wherein Kang discloses that the end surface of the optical fiber is entirely embossed so that the light is emitted through the entire embossed end surface ([0118] discloses that optical fiber being embossed for directing delivery of the optical energy as illustrated in Fig. 3. Moreover, Kang discloses that emitting light through an entire part of the outer circumference or only on a predetermined area limited in the lateral direction are both selectable to use with the balloon-shaped catheter ([0151]) that one of ordinary skill in the art would have recognized to depend on the particular treatment requirement including the treatment type, the treatment location, etc. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kang in view of Hattler, Bays, and Frieberg with the feature of the end surface of the optical fiber being entirely embossed so that the light is emitted through the entirely embossed end surface.
Claim 7. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 1, wherein Kang further discloses that the end surface of the optical fiber is 
Claim 10. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 1, wherein Kang further discloses that a shape of the inflatable balloon catheter is any one of a quadrangular shape, a circular shape, an elliptical shape, a conical shape, a tapered shape, and a stepped shape (Figs. 14(a)-(b) illustrate a tapered and elliptical shape).  
Claim 11. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 1, but does not further disclose that a diameter of the inflatable balloon catheter is 1 to 10 mm, and a length of the inflatable balloon catheter is 5 to 25 mm. However, Kang does further disclose that a human tissue can be sized 1 mm or less ([0170]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kang in view of Hattler, Bays, and Frieberg with a diameter of the inflatable balloon catheter is 1 to 10 mm, and a length of the inflatable balloon catheter is 5 to 25 mm depending on the particular treatment requirement for the patient since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details. For example, when using Kang for a smaller patient vs a larger patient, a skilled artisan would modify the size of the inflatable balloon catheter to having appropriate dimensions including dimensions being in the claimed range.
Claim 13. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 1, wherein Kang further discloses a surface of the inflatable balloon catheter is coated with a medication ([0186]).  
Claim 17. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 1, wherein Kang further discloses a protective cap (i.e., glass cap) which is made of a transparent material and provided at an end of the optical fiber to protect the end of the optical fiber ([0168]).  
Claim 18. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 1, wherein Kang further discloses a surface of the inflatable balloon catheter comes into contact with the constricted tissue (see Fig. 14(b)) and expands to expand the constricted tissue ([0166]; i.e., via expansion tubes 2251, 2251’), and the optical fiber is positioned in the expanded inflatable balloon catheter and emits the light in a state in which the optical fiber is not in contact with the constricted tissue (Fig. 14(b); [0167]).   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. No. 2017/0050043 A1) in view of Hattler (US Pat. No. 4,406,656), Bays (US Pub. No. 2005/0165462 A1), and Freiberg (US Pat. No. 5,139,494) further in view of Fried (US Pub. No. 2002/0052621 A1).
Claim 12. Kang in view of Hattler, Bays, and Frieberg discloses the optical irradiation apparatus of claim 1, but is silent to the specific material of the inflatable balloon catheter is any one of polytetrafluoroethylene (PTFE), polyethylene, polyvinyl chloride, nylon 66, nylon 11, nylon 12, urethane, polypropylene, polycarbonate, ABS, Pebax, polyether ether ketone (PEEK), .

Response to Arguments
With regards to the previous claim objection and 35 U.S.C. 112 rejections, the amendments to the claims are considered sufficient to clarifying the previously noted informalities and confusion. However, while the previous claim objection and 35 U.S.C. 112 rejections are withdrawn, the amendments introduces new issues that objected to or rejected under 35 U.S.C. 112, as further explained above.

Applicant’s arguments on pg. 10 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, it is noted that the newly added limitations of the first channel, the second channel, and the third channel is still considered to be obvious in view of Hattler, Bay, and Frieberg as 

Applicant's arguments on pgs. 10-11 regarding the limitations of lines 22-24 of claim 1 have been fully considered but they are not persuasive. 
First, the instant specification does not explicitly recite “side-embossed” but the instant disclosure does explicitly illustrate the side of optical fiber being embossed, pg. 7, lines 3-10 and pg. 19, line 22 until pg. 20, line 4, and as illustrated in Fig. 10. Therefore, the claimed limitation of “side-embossed” has been interpreted as requiring that the side being embossed as best understood from the instant disclosure. Therefore, it is the examiner’s position that Kang explicitly discloses that a side surface of the optical fiber being embossed at predetermined intervals with the recitation of “fabricates the side by translational/rotational movement to have a surface of optical fiber embossed” (emphasis added) in [0118]. Moreover, Fig. 3 of Kang referenced in [0118] illustrates how the side is embossed at intervals similar to instant Fig. 10, see below annotated portions of Fig. 3 of Kang on left and instant Fig. 10 on right for the interpreted intervals.

    PNG
    media_image3.png
    172
    204
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    156
    276
    media_image4.png
    Greyscale

Second, Kang further discloses that the portion of the end surface of the optical fiber illustrated in Fig. 3 corresponding to a predetermined angle (i.e., an angle depending on the tapering of the identified section above). It is further noted that [0151] of Kang explicitly 

    PNG
    media_image2.png
    294
    681
    media_image2.png
    Greyscale

Therefore, applicant’s arguments that Kang does not disclose the limitation of lines 22-24 is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JENNA ZHANG/Primary Examiner, Art Unit 3783